


110 HCON 249 IH: Recognizing Hostelling International USA

U.S. House of Representatives
2007-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 249
		IN THE HOUSE OF REPRESENTATIVES
		
			November 8, 2007
			Mr. Delahunt
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Recognizing Hostelling International USA
		  for 75 years of service to intercultural understanding and to youth
		  travel.
	
	
		Whereas travel promotes awareness and knowledge of
			 peoples, places, and cultures;
		Whereas hostelling is educational travel, local and
			 global, using hostels and programs to facilitate interaction among travelers,
			 and with local communities;
		Whereas hostels are simple, safe, shared accommodations
			 that promote community and cooperation among users and introduce young people
			 of limited means to travel;
		Whereas Hostelling International USA (HI–USA) is a
			 nonprofit educational organization established in 1934 as American Youth
			 Hostels to promote hostelling in the United States;
		Whereas HI–USA since its founding has welcomed in its
			 hostels more than 22,000,000 overnight stays of visitors from the United States
			 and more than 150 countries worldwide;
		Whereas HI–USA today has a network of 70 hostels in areas
			 of cultural, historic, and recreational interest, often in partnership with
			 public, private, and other nonprofit organizations, that annually hosts nearly
			 1,000,000 overnights stays by both domestic and foreign travelers;
		Whereas HI–USA today offers programs through its hostels
			 and local chapters that promote the appreciation of local culture and
			 environment, while facilitating the discovery of both world and self, to more
			 than 65,000 participants annually; and
		Whereas HI–USA has made a unique and notable contribution
			 to intercultural understanding in the United States and worldwide, especially
			 among the young: Now, therefore, be it
		
	
		That the Congress—
			(1)congratulates
			 Hostelling International USA for its 75 years of service; and
			(2)commends
			 Hostelling International USA for its contributions to intercultural exchange
			 and its leadership in the field of youth travel.
			
